                                         Case 4:20-cv-05640-YGR Document 343 Filed 02/18/21 Page 1 of 1




                                   1                                      UNITED STATES DISTRICT COURT

                                   2                                     NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     IN RE APPLE IPHONE ANTITRUST                         Case No. 11-cv-06714-YGR (TSH)
                                         LITIGATION
                                   5
                                                                                              ORDER RE: MOTION TO SEAL
                                   6
                                                                                              Re: Dkt. No. 371
                                   7

                                   8
                                   9     DONALD R. CAMERON, et al.,                           Case No. 19-cv-03074-YGR (TSH)
                                  10                       Plaintiffs,

                                  11                v.                                        Re: Dkt. No. 241
                                  12     APPLE INC.,
Northern District of California
 United States District Court




                                  13                       Defendant.

                                  14     EPIC GAMES, INC.,                                    Case No. 20-cv-05640-YGR (TSH)
                                  15                     Plaintiff and Counter-defendant,
                                  16                v.                                        Re: Dkt. No. 261
                                  17     APPLE INC.,
                                  18                       Defendant and
                                  19     Counterclaimant.
                                  20

                                  21             In light of Apple’s February 18, 2021 status report, the motion to seal Exhibit 1 to 11-cv-
                                  22   6714 ECF No. 271, 19-3074 ECF No. 241, and 20-5640 ECF No. 261 is denied. No earlier than
                                  23   four days from today, and no later than ten days, Plaintiffs may file that exhibit in the public

                                  24   record.

                                  25             IT IS SO ORDERED.

                                  26   Dated: February 18, 2021

                                  27
                                                                                                      THOMAS S. HIXSON
                                  28                                                                  United States Magistrate Judge
